DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on February 7, 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered. 

Claims 1-15 are currently pending wherein all claims read on a perfume composition.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Whitby et al (US 2002/0159916) and Angel et al (US 9,540,589).

Summary of claim 1:
A perfume composition comprising at least two perfuming accords, wherein a first perfume accord of the at least two perfuming accords comprises perfuming compounds dominated by a first olfactive note selected from the group consisting of: floral, water, green, fruity and citrus olfactive notes, 
wherein a second perfume accord of the at least two perfuming accords comprises perfuming compounds dominated by a second olfactive note selected from the group consisting of floral, fruity, citrus, sweet, oriental, and woody olfactive notes, 
wherein the first and second olfactive notes are contrasting notes, 
wherein the contrasting notes are olfactive notes separated by at least one adjacent olfactive note on the fragrance wheel shown in FIG. 1, 
wherein the first perfume accord is present in the perfume composition in an amount sufficient for the first olfactive note to be perceived by a subject at a first time, 
wherein the second perfume accord is present in the perfume composition in an amount sufficient for the second olfactive note to be perceived by a subject at a second time, and 
wherein the perception of the first olfactive note and the second olfactive note is at a level sufficient to reduce, prevent, or suppress a reduced perception of the perfume composition by the subject over time.

Whitby teaches a fragrance composition (0005) that contains two or more fragrance composition (0005) wherein the two or more fragrance composition that contrast with one another or have different notes (0011) and wherein the fragrance second fragrance to be pulsed in with the first fragrance.  However, Whitby does not teach or fairly suggest the claimed perfume composition wherein the contrasting notes are separated by at least one adjacent olfactive note on the given fragrance wheel.

Angel teaches a fragrance composition that contains at least two fragrance accords (abstract) wherein each accord contains an olfactive note (abstract) and wherein the olfactive notes are different in scent and contrast each other (column 9 example 1).  Angel teaches that the top note fragrance is perceived first by the human nose and the first to be gone, leaving the middle note to the second smell that is perceived by the human nose, followed by the bottom notes (0003).  Angel further teaches the different accords to be of different notes, one being middle, and one being base and/or top (column 9 example 1).  However, Angel does not teach or fairly suggest the claimed perfume composition wherein the contrasting notes are separated by at least one adjacent olfactive note on the given fragrance wheel and wherein the different fragrances are contrasting notes.

	In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763